Citation Nr: 0522448	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  99-16 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1946.  

This appeal arises from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for a 
head injury, a back disorder, hearing loss and a nervous 
disorder.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims to the RO in January 2001.  The purpose of the remand 
was to allow the RO to readjudicate the veteran's claims 
based on whether new and material evidence had been submitted 
and to inform the veteran of the passage of the Veterans 
Claims Assistance Act (VCAA).  

The RO in a November 2002 rating decision granted service 
connection for nervous disorder, specifically post-traumatic 
stress disorder.  

The veteran's claims were returned to the Board.  In December 
2002, the Board undertook development of the veteran's claims 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  However, following completion of development but 
before the case came before the Board for final appellate 
review, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) issued its decision in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d. 1339 
(Fed. Cir., May 1, 2003).  In that decision, the Court of 
Appeals invalidated 38 C.F.R. § 19.9(a)(2) as inconsistent 
with 38 U.S.C.A. § 7104 (West 2002).  It found that the 
regulation, in conjunction with 38 C.F.R. § 20.1304 (2002), 
allowed the Board to obtain evidence and decide an appeal 
considering that evidence, when it was not considered by the 
Agency of Original Jurisdiction (AOJ), and when no waiver of 
AOJ consideration was obtained.  Based on that decision of 
the Federal Circuit, the Board in August 2003 remanded the 
claim for consideration by the RO prior to adjudicating the 
claim.  

VA in a February 2005 rating decision granted service 
connection for bilateral hearing loss.  The February 2005 
rating decision and the November 2002 rating decision 
granting service connection for PTSD and hearing loss has 
resulted in there being no case or controversy as to those 
issues.  Therefore, they are moot.  Aronson v. Brown, 7 Vet. 
App. 153, 155 (1994).  The claims folder does not include a 
notice of disagreement with the effective dates or 
evaluations assigned of those disabilities, for that reason 
the issues are not currently in appellate status.  38 C.F.R. 
§§ 20.200, 20.201 (2004).  

The veteran's claims have again been returned to the Board.  
The RO did not as instructed readjudicate the veteran's 
claims to determine if new and material evidence had been 
submitted.  In Barnett v. Brown, 8 Vet. App. 1 (1995) the 
United States Court of Appeals for Veterans Claims (Court) 
instructed that the Board of Veterans' Appeals must initially 
address the issue of whether or not new and material evidence 
has been submitted to reopen a claim in cases where there is 
a prior final decision.  See also McGinnis v. Brown, 4 Vet. 
App. 239 (1993).  

The veteran was afforded VA examinations as ordered in the 
August 2003 remand, and his claims are now ready for further 
appellate review.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The RO denied service connection for residuals of a head 
injury and a back injury in September 1997 and December 1997 
rating decisions.  The veteran was notified his claims had 
been denied by the RO.  The veteran did not file a timely 
appeal with those rating decisions.  

2.  The evidence received subsequent to the December 1997 
rating decision is, by itself or in conjunction with the 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  

3.  The claims folder does not include a current diagnosis of 
any residuals of a head injury.  

4.  The claims folder does not include competent medical 
evidence which provides a nexus between the currently 
diagnosed osteoarthritis and degenerative disk disease of the 
lumbar spine and any incident in service.  


CONCLUSIONS OF LAW

1.  Rating decisions dated in September 1997 and December 
1997, which denied service connection for a back disorder and 
residuals of a head injury, are final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1997).

2.  The additional evidence received subsequent to the 
September 1997 and December 1997 rating decisions is new and 
material.  The claims of entitlement to service connection 
for a back disorder and residuals of a head injury, have been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).  

3.  Residuals of a head injury were not incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

4.  Osteoarthritis and degenerative disk disease of the 
lumbar spine were not incurred in active military service; 
and service incurrence may not be presumed.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and the 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA has issued regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
appellant's request to reopen his claim was filed in July 
1998.  Consequently, the new version of § 3.156 (2004) does 
not apply.  

The March 1999 rating decision which denied the veteran's 
claims, preceded the passage of the VCAA.  The veteran's 
claim was remanded in January 2001, in part, to provide the 
veteran notice of the VCAA and its provisions.  The RO sent a 
letter to the veteran in January 2001 notifying him of VCAA.  
In a second letter to the veteran in January 2002, the RO 
explained what evidence was necessary to support his claims 
for service connection.  The RO did not explain that the 
veteran must submit new and material evidence.  The Board in 
the January 2001 remand informed the veteran that new and 
material evidence was necessary to reopen his claims.  

The RO obtained the veteran's records from Hastings Hospital 
and the Wilma Mankiller Clinic.  The RO also obtained the 
veteran's VA records from the Fayetteville VA Medical Center.  
The Muskogee VA Medical Center informed VA they did not have 
any records.  

The National Personnel Records Center (NPRC) informed the RO 
that the veteran's service medical records were unavailable 
and stated he had fire related service.  The RO sent a letter 
to the veteran in September 1997 informing him they were 
unable to obtain his records.  The veteran filled out and 
returned the forms for reconstructing service records.  In 
June 1997 NPRC informed the RO that the veteran had fire-
related service and that a search had been conducted for sick 
reports.  Copies of the sick reports were forwarded to the 
RO.  

The veteran has consistently stated he was hospitalized in 
Japan in January 1946.  NPRC has informed VA that the 
earliest Army records of hospitalization were sent to NPRC to 
be archived was 1960.  VA has followed all of the avenues for 
obtaining alternative sources of records for the veteran.  
See Veterans Benefits Administration Adjudication Procedure 
Manual (M21-1), Part III, Chapter 4, Requests for Service 
Records.  For that reason the Board has concluded that no 
further efforts to obtain the veteran's records of 
hospitalization in service are required.  38 C.F.R. 
§ 3.159(c)(2)(2004).  

The veteran was afforded VA examinations in April 2003.  The 
veteran was scheduled for a hearing at the RO, which he 
cancelled.  The veteran has been furnished all the intended 
benefits of VCAA.  See generally Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Once entitlement to service connection for a given disorder 
has been denied by the RO and has not been timely appealed, 
that determination is final.  In order to later establish 
service connection for the disorder in question, it is 
required that new and material evidence be presented 
warranting reopening the claim and reviewing the former 
disposition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2004).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to the conclusions based on 
the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104.  A final 
and binding agency decision shall not be subject to revision 
on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105 and 3.2600 of this title.  38 C.F.R. § 3.104 (2004).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (2001) provides as 
follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Factual Background and Analysis  The veteran submitted his 
original claim for VA benefits in April 1997.  He asserted 
his claimed disabilities arose from a motor vehicle accident 
in Japan in January 1946.  The veteran contends that he was 
injured when a weapon carrier overturned.  He reported that 
he was unconscious for seven days and was then hospitalized 
for a period of 67 days at the U.S. Army Hospital in 
Yokohama, Japan.  

The veteran's WD AGO Form 53-55 reveals he was awarded an 
Asiatic Campaign ribbon, and an Army Occupation Ribbon Japan.  
He served outside the continental United States from May 1945 
to October 1946.  His military occupational specialty was 
light truck driver.  

Based on the above evidence, the RO in a September 1997 
rating decision denied service connection for residuals of a 
head injury and a back disorder.  The RO sent the veteran a 
letter in September 1997 informing him his claims had been 
denied.  

In October 1997, the NPRC forwarded the sick reports from the 
veteran's unit to the RO.  Copies of the sick reports 
indicate the veteran reported for sick call on April 15th and 
18th.  The dates of onset of illness were listed as the 15th 
and 18th and the veteran was returned to duty.  There is no 
sick call report that indicates the veteran was hospitalized.  
NPRC stated they searched the sick reports for the period 
from January to June 1946.  

The November 1997 VA examination report included a history of 
amnesia from the motor vehicle accident in service.  

The RO based on the evidence, in a December 1997 rating 
decision, again denied the claims for service connection for 
residuals of a head injury and a back disorder.  A December 
1997 letter from the RO to the veteran, informed him his 
claims had been denied.  

The correspondence received at the RO within one year of 
December 1997, does not include a notice of disagreement with 
the December 1997 rating decision.  38 C.F.R. § 20.201 
(2004).  The veteran did not indicate any desire to appeal 
the rating decision during that period.  The December 1997 
rating decision is therefore final.  

In September 1998, the RO received the veteran's medical 
records from the Wilma Mankiller Clinic.  They included 
diagnosis of low back pain beginning in October 1994.  July 
1995 and August 1996 X-rays revealed evidence of 
osteoarthritis and degenerative disk disease of the lumbar 
spine.  

In December 1998, the RO received copies of the veteran's 
medical records from Hastings Hospital.  They did not include 
any records of treatment for a back disorder or residuals of 
a head injury.  

The RO in a March 1999 rating decision, again denied the 
veteran's claims for service connection for residuals of a 
head injury and a back disorder.  

In February 2002, the RO received the veteran's VA outpatient 
treatment records from the Fayetteville VAMC.  They did not 
include any treatment for the back or residuals of a head 
injury.  

A VA examination in April 2003 was conducted to determine if 
the veteran had any residuals of a closed head injury.  
Peripheral neuropathy, previous alcohol abuse and long-term 
tobacco abuse were diagnosed.  The VA examiner stated that in 
his opinion the veteran's current neuropathy was most likely 
related to his previous alcohol abuse.  He did not feel that 
the closed head injury contributed to the problem.  

In May 2004, the Muskogee VAMC responded to the RO's request 
for records, and stated that they had no records on file.  

The evidence submitted since the December 1997 rating 
decision includes a current diagnosis of low back pain, and 
VA neurology examination reports.  Those records are new.  
They were not previously considered by the RO.  They are so 
significant that they must be considered to fairly adjudicate 
the veteran's claim.  38 C.F.R. § 3.156.  The veteran's 
claims for service connection for residuals of a head injury 
and a back disorder are reopened.  

Service Connection

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The claims folder does not include any diagnosis of any 
residuals of a head injury.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The reference in the November 1997 VA 
examination report to a history of amnesia is based on 
history given by the veteran.  Unenchanced reports of history 
transcribed by a medical examiner do not constitute 
"competent medical evidence. "  LeShore v. Brown, 
8 Vet.App. 406 (1995).   In the absence of a current 
diagnosis of residuals of a head injury, service connection 
for residuals of a head injury is not warranted.  

The veteran has asserted he injured his back in January 1946.  
The sick call reports do not indicate why the veteran 
reported for sick call in April 1946.  There are no 
references to hospitalization of the veteran during the 
period from January 1946 to June 1946.  

The first diagnosis of a back disorder in the claims folder 
is dated in October 1994, almost fifty years after the 
veteran was separated from the service in November 1946.  The 
X-rays reveal osteoarthritis and degenerative disk disease.  
The X-ray reports did not refer to any evidence of prior 
trauma to the lumbar spine.  

The veteran has not provided any references to treatment for 
the back disorder, dated between 1946 and October 1994.  

In weighing the evidence, the Board notes the contentions of 
the veteran are inconsistent with the sick call reports.  
Also, the veteran has not asserted he was injured in combat, 
but rather in a motor vehicle accident in occupied Japan.  

The veteran is competent to report the accident in service, 
but he is not competent to attribute his current 
osteoarthritis and degenerative disk disease to service.  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In addition, there is a more than 40 year gap in the 
treatment records.  Evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service when considering a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  

The claims folder does not include a competent medical 
opinion linking the currently diagnosed arthritis and 
degenerative disk disease to any incident in service.  The 
Board considered whether a VA examination should be ordered 
to obtain a medical opinion.  In this case there are no 
findings or even a description of symptoms which could 
provide a basis for a medical opinion.  The veteran has not 
supplied details or testimony describing any symptoms he 
experienced in service of a back injury or any post service 
symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374-375 
(2002).  The only evidence of service incurrence offered by 
the veteran are his assertions that he incurred a back injury 
in service as a result of a motor vehicle accident.  The 
veteran's statements are not recitations of symptoms which a 
lay person is capable of observing and reporting.  38 C.F.R. 
§ 3.159(a)(1)(2004).  The Board has concluded that the claims 
folder includes only competent evidence of current disability 
which the United States Court of Appeals for the Federal 
Circuit in Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) held was insufficient to trigger VA's obligation to 
provide a medical examination.  

The Board has concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a back disorder.  


ORDER

New and material evidence having been presented, the claim 
for service connection for residuals of a head injury is 
reopened.  To this extent only the appeal is granted.  

New and material evidence having been presented, the claim 
for service connection for residuals of a back disorder is 
reopened.  To this extent only the appeal is granted.  

Service connection for residuals of a head injury is denied.  

Service connection for a back disorder is denied.  




	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


